Case 1:21-cv-00165-DLC Document 29-42 Filed 02/23/21 Page 1 of 6




               EXHIBIT PP
1/13/2021              Case 1:21-cv-00165-DLC Indoor
                                               Document        29-42
                                                     Dining in New        Filed
                                                                   York City       02/23/21
                                                                             | Liquor Authority Page 2 of 6




               Liquor Authority (/)




                                Guidance on Closing of
                                 Indoor Dining in New
                                      York City
                            Eﬀective Monday, December 14, 2020

                            NO INSIDE SERVICE PERMITTED:

                            Pursuant to Executive Order 202.81
                            (https://www.governor.ny.gov/news/no-20281-continuing-temporary-
                            suspension-and-modiﬁcation-laws-relating-disaster-emergency) ,
                            eﬀective Monday, December 14, 2020, all licensed
                            establishments in New York City with on premises service
                            privileges (e.g., restaurants, taverns, catering halls, clubs,
                            manufacturers with tasting rooms) must cease all indoor on
                            premises service until further notice. All outdoor service must
                            cease at 10:00 PM daily. Takeout or Delivery may continue
                            thereafter, but no alcoholic beverages may be purchased for
                            oﬀ-premises consumption.



                            Patrons should not enter the interior of a licensed
                            establishment for any reason apart from ordering/picking up
                            food, use of restrooms, and/or transit to an outdoor licensed
                            space while this guidance is in eﬀect (see FAQ). At and after
                            10:00 PM daily, patrons may not enter the interior portion of

https://sla.ny.gov/IndoorDiningNYC                                                                            1/5
1/13/2021              Case 1:21-cv-00165-DLC Indoor
                                               Document        29-42
                                                     Dining in New        Filed
                                                                   York City       02/23/21
                                                                             | Liquor Authority Page 3 of 6
                            the premises for any reason; at and after 10:00 PM daily,
                            orders should be placed by remote means (phone, internet,
                            etc.), and pick-up should be outdoors curbside, through a
                            window, etc.

                                 Only veriﬁable employees who are on the clock may be
                                 inside the licensed establishment.
                                 Employees and/or owners may not consume alcoholic
                                 beverages inside the establishment under any
                                 circumstances, or will be considered patrons for purposes
                                 of enforcement.
                                 Employees and/or owners may consume meals and non-
                                 alcoholic beverages only as a shift meal, and only
                                 pursuant to DOH’s Interim Guidance on Indoor Dining.


                            NOT ALL SERVICE IN OUTDOOR STRUCTURES COMPLIES:

                            Only outdoor service that complies with the Department of
                            Health’s Interim Guidance for Food Service
                            (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles/atoms/ﬁles/Indoor_an
                            may continue, subject to that and all other relevant DOH and
                            SLA guidance.

                                 Pursuant to DOH’s Interim Guidance, a structure may only
                                 be considered outdoor if it has two sides which are open
                                 air. A structure with one open side or no open sides is
                                 considered inside space and may not be used during the
                                 eﬀectiveness of this guidance.
                                 Sides are not considered open if covered with clear
                                 plastic or other materials that restrict air ﬂow.




                            Q & A Regarding Indoor Dining Closure


                            I am a licensee with on premises service privileges and
                            restricted from permitting indoor dining, may patrons and
https://sla.ny.gov/IndoorDiningNYC                                                                            2/5
1/13/2021              Case 1:21-cv-00165-DLC Indoor
                                               Document        29-42
                                                     Dining in New        Filed
                                                                   York City       02/23/21
                                                                             | Liquor Authority Page 4 of 6
                            delivery persons use the restrooms?

                            Yes, restrooms may of course be used; individuals must wear
                            face coverings, and may not linger or form lines, which would
                            be noncompliant interior use.



                            I am a licensee with on premises privileges, may delivery
                            workers for wholesalers and other businesses enter to
                            deliver products to my business?

                            Yes, so long as the workers are wearing face coverings, and
                            are not lingering.



                            I am a licensee with on premises service privileges and with
                            a licensed outdoor area accessible only through my interior
                            space, may patrons access such space?

                            Yes, patrons wearing face coverings may transit through the
                            interior of the premises to access the licensed outdoor
                            area. There should be no lingering, which would be
                            noncompliant interior use. Separate parties must be
                            distanced properly.



                            I am a licensee with on premises service privileges. How
                            may I safely allow indoor order pick-up?

                            Licensees should utilize timed pick-up or text notiﬁcations to
                            the extent possible to avoid crowding for pick-up. Patrons
                            must at all times have a face covering on and may not be
                            served any food or beverage for on-premise consumption
                            while they wait. Six-foot social distancing markers should be
                            utilized to ensure social distancing between
                            patrons/parties. After 10:00 PM daily, patrons cannot
                            enter the premises for pick-up - pickup orders must be
                            placed through remote means (phone, online, etc) and
                            conducted through a window, curbside, or other similar
                            outdoor means.

https://sla.ny.gov/IndoorDiningNYC                                                                            3/5
1/13/2021              Case 1:21-cv-00165-DLC Indoor
                                               Document        29-42
                                                     Dining in New        Filed
                                                                   York City       02/23/21
                                                                             | Liquor Authority Page 5 of 6




                           Liquor Authority

                           ABC Law

                           About Us
                           Accessibility

                           Contact Us

                           Disclaimer

                           FOIL

                           File a Complaint
                           Forms Quick Find

                           Guidance Documents (Bulletins,
                           Divisional Orders, Delegations
                           etc.)

                           Language Access

                           MWBE Utilization Plan

                           Pressroom

                           Privacy Policy

                           Reasonable Accommodation

                           Register to Vote

                           SDVOB Utilization Plans

                           SLA's Oﬃce Locations

                           Site Map


                                                     CONNECT WITH US

                                    FACEBOOK



                                    INSTAGRAM



                                    TWITTER



                                    YOUTUBE
https://sla.ny.gov/IndoorDiningNYC                                                                            4/5
1/13/2021              Case 1:21-cv-00165-DLC Indoor
                                               Document        29-42
                                                     Dining in New        Filed
                                                                   York City       02/23/21
                                                                             | Liquor Authority Page 6 of 6
                                    YOUTUBE




https://sla.ny.gov/IndoorDiningNYC                                                                            5/5
